

115 HRES 768 IH: Recognizing the heritage, culture, and contributions of Latinas in the United States.
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 768IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mr. Correa (for himself, Ms. Velázquez, Ms. Barragán, Mr. Vela, Mr. Hastings, Ms. Norton, Mr. Johnson of Georgia, Ms. Esty of Connecticut, Mrs. Napolitano, Mr. Espaillat, Mr. Soto, Mr. Grijalva, Ms. Titus, Mr. Vargas, Ms. Bass, Mr. Panetta, Mr. Serrano, Mr. Nadler, Mr. Castro of Texas, Ms. Rosen, Mr. Cárdenas, Ms. Sánchez, Ms. Roybal-Allard, Mr. Costa, and Mrs. Torres) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the heritage, culture, and contributions of Latinas in the United States.
	
 Whereas the United States celebrates National Women’s History Month every March to recognize and honor the achievements of women throughout the history of the United States;
 Whereas there are more than 27,000,000 Latinas living in the United States; Whereas one in six women in the United States is a Latina;
 Whereas Latinas have helped shape the history of the United States since its inception; Whereas Latinas contribute to the society of the United States through working in many industries, including business, education, science and technology, medicine, engineering, mathematics, literature and the arts, the military, agriculture, hospitality, and public service at every level of government;
 Whereas Latinas come from diverse cultures across North America, Central America, and the Caribbean, and Afro-Latinas face disparities in recognition;
 Whereas Latinas are dedicated public servants, holding posts at the highest levels of the Federal Government, including the Supreme Court of the United States, the United States Senate, and the United States House of Representatives;
 Whereas Latinas make up an estimated 15 percent of women in the Armed Forces, and in 2006 Angela Salina became the first Latina general in the United States Marine Corps;
 Whereas Latinas are breaking the glass ceiling in the science, technology, engineering, and mathematics fields, such as Ellen Ochoa, who became the first Latina to go into space during a 9-day Space Shuttle Discovery mission in 1993;
 Whereas Latinas own more than 1,400,000 businesses and 1 in 9 women-owned companies in the United States is owned by a Latina;
 Whereas Latina activists have led the fight for civil rights, including Dolores Huerta who cofounded the United Farm Workers and advocates for the rights of immigrants, agricultural workers, and women;
 Whereas Latinas create award-winning art and are recipients of Emmy, Grammy, Oscar, and Tony awards, including Rita Moreno who earned all 4 awards between 1961 and 1977;
 Whereas Latina singers and songwriters, like Selena, also known as the Queen of Tejano music, and Celia Cruz, also known as the Queen of Salsa, have made lasting and significant contributions to music throughout the world;
 Whereas Latinas serve in the medical profession, including Antonia Novello, who became the first female and first Hispanic Surgeon General of the United States in 1990;
 Whereas Latinas are paid just 55 cents for every dollar paid to White, non-Hispanic men; Whereas, in the face of societal obstacles, including unequal pay, disparities in education, health care needs, and civil rights struggles, Latinas continue to break through and thrive;
 Whereas the United States should continue to invest in the future of Latinas to address the barriers they face; and
 Whereas, by 2060, Latinas will represent one third of the female population of the United States: Now, therefore, be it
		
	
 That the House of Representatives— (1)celebrates and honors the successes of Latinas and the contributions they have made and continue to make to the United States; and
 (2)recognizes the changes that are still to be made to ensure that Latinas can realize their full potential as equal members of society.
			